Case 1:17-cr-00116-WES-PAS Document 42 Filed 05/14/20 Page 1 of 4 PageID #: 278



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF RHODE ISLAND

  UNITED STATES OF AMERICA

                v.                        Criminal Case No. 17-116-WES

  MARCIO ALEXANDRO
  MARTINEZ-LARA,
            Defendant.




                 GOVERNMENT’S REQUEST FOR EXTENSION OF TIME


                                       Introduction

        On May 4, 2020, the defendant Marcio Alexandro Martinez–Lara (MARTINEZ –

 LARA) filed an oddly styled pro se motion erroneously relying on 18 U.S.C. § 3582(C)(2)

 that he labelled:


 PETITIONER'S MOTION FOR MODIFICATION OF SENTENCE PURSUANT TO
 18 U.S.C. 3582(C)(2) DUE TO PETITIONER CHALLENGING THE
 CONSTITUTIONALITY OF HIS WAIVER OF RIGHTS PERTAINING TO HIS
 PLEA AGREEMENT AS WELL AS CHALLENGING ILLEGAL COUNTS PLEAD
 UNKNOWINGLY AND UNVOLUNTARILY CAUSING AN ERROR(S) IN
 PETITIONER'S SENTENCING GUIDELINE CALCULATIONS (AND ALIKE)


 The Court ordered the Government to respond to the rambling 15-page filing

 (hereinafter, the “Motion to Reduce”) by May 19, 2020.


                                   Preliminary Analysis

        The United States has conducted a preliminary analysis of the Motion to Reduce.

 Perhaps among other things, MARTINEZ–LARA argues Constitutional Due Process
Case 1:17-cr-00116-WES-PAS Document 42 Filed 05/14/20 Page 2 of 4 PageID #: 279




 errors, complaints about ineffective assistance of counsel and sentencing guideline

 miscalculations (but not amendments). At first glance, the arguments are not legally

 cognizable, waived or defaulted (if not simply incomprehensible).


         However, one issue MARTINEZ–LARA appeared to be arguing was a Rehaif

 claim. See Rehaif v. United States, 139 S. Ct. 2191 (2019). In Rehaif the Supreme Court

 held that a defendant’s knowledge “that he fell within the relevant status (that he was a

 felon, an alien unlawfully in this country, or the like)” is an element of an 18 U.S.C. §

 922(g) offense. The sentence imposed on MARTINEZ–LARA was predicated on an 18

 U.S.C. § 922(g) offense that mandated a 15-year sentence because he was an Armed

 Career Criminal. However, MARTINEZ–LARA also had a 262-327 month Sentencing

 Guideline Range (as well as many drug counts) that would more than support the 188-

 month sentence that was imposed with his agreement as part of a very generous

 negotiated plea.


         Separate and apart from MARTINEZ–LARA’s improper reliance on 18 U.S.C. §

 3582 to pursue a late filed Motion under 28 U.S.C. § 2255, one issue revolves around

 whether the 2019 Supreme Court decision in Rahaif is retroactively applicable in post-

 conviction relief actions. 1 The government observes, however, that cases decided to

 date have refused to apply Rehaif retroactively. See, e.g., In re Wright, 942 F.3d 1063,


  1MARTINE –LARA was sentenced on October 18, 2018. He filed no appeal. This motion was filed

 outside of the one-year period of limitations for a motion under 28 U.S.C. § 2255. The statute he cited and
 the Sentencing Guidelines establish a separate mechanism for application of a post-sentencing
 substantive change in the Guidelines. See 18 U.S.C. § 3582(c)(2); USSG § 1B1.10. MARTINEZ–LARA
 does not seem to be requesting a sentence reduction based on a sentencing guideline amendment. His
 argument is based on a change in the law.
Case 1:17-cr-00116-WES-PAS Document 42 Filed 05/14/20 Page 3 of 4 PageID #: 280




 1064-65 (11th Cir. 2019); United States v. Riley, 411 F. Supp. 3d. 182, 184 (D. Mass. 2019)

 (collecting cases); Baker v. United States, No. A-17-CR-382(1)-RP, 2020 WL 1144632, at *3

 (W.D. Tex. Mar. 9, 2020) (same).


                                  The Government’s Request

        The United States hereby requests an additional 60 days (up to and including

 July 20, 2020) within which to respond to the Motion to Reduce. The government is

 currently awash with other more urgent motions to reduce sentences associated with

 the health of federal inmates during the COVID-19 pandemic and requires time to sort

 out and research the claims raised in this mislabeled and poorly pled motion.

 MARTINEZ–LARA who is serving a 15-year sentence lawfully imposed on 14 counts of

 a 15 count Indictment will suffer no prejudice by the requested continuance.


                                                   Respectfully submitted,

                                                   UNITED STATES OF AMERICA
                                                   By its Attorney,

                                                   AARON L. WEISMAN
                                                   United States Attorney

                                                   /s/Gerard B. Sullivan
                                                   GERARD B. SULLIVAN
                                                   Assistant U.S. Attorney
                                                   U.S. Attorney's Office
                                                   50 Kennedy Plaza, 8th FL
                                                   Providence, RI 02903
                                                   Tel (401) 709-5000
                                                   Fax (401) 709-5001
                                                   Email: Gerard.Sullivan@usdoj.gov
Case 1:17-cr-00116-WES-PAS Document 42 Filed 05/14/20 Page 4 of 4 PageID #: 281




                            CERTIFICATION OF SERVICE

        On this 14th day of May, 2020, I caused the within Government’s Response to
 Motion for Status to be filed electronically and it is available for viewing and
 downloading from the ECF system. A copy of this response was also sent via regular
 mail to the pro se defendant at:

 Mario-Alexandro Martinez-Lara
 Fed.No. 04417-070
 LSCI – Allenwood – Low
 P.O. Box 1000
 White Deer, PA 17887



                                                     /s/Gerard B. Sullivan
                                                     GERARD B. SULLIVAN
                                                     Assistant U.S. Attorney
                                                     U.S. Attorney's Office
                                                     50 Kennedy Plaza, 8th FL
                                                     Providence, RI 02903
                                                     Tel (401) 709-5000
                                                     Fax (401) 709-5001
                                                     Email:
                                                     Gerard.Sullivan@usdoj.gov
